1 Reported in 297 N.W. 718.
Convicted of keeping "a disorderly and ill-governed house" in Minneapolis in violation of an ordinance, defendant appeals from the resulting sentence to a workhouse term and from an order denying her motion for a new trial.
There are no assignments of error; but, since the only question sought to be reviewed is that of claimed lack of evidence to sustain the conviction, we have concluded to review the record to ascertain whether the assertion in this regard is well founded.
A recital of the evidence is not deemed necessary. So to do would be but to spread upon our records the impure, lecherous, and lustful misconduct of those engaged in the detestable business in which defendant and others like her are engaged. It is sufficient for all needful purposes to say that we have performed the unpleasant task of reviewing the evidence and have ascertained that proof is not wanting to establish defendant's guilt. *Page 260 
The appeal is without justification and presents nothing of merit. Order and judgment affirmed.